Citation Nr: 1811285	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-28 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs the Veterans Health Administration, Central Office in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the Bozeman Deaconess Hospital between April 25, 2013 and April 29, 2013.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel





INTRODUCTION

The Veteran served on active duty from February 1986 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Veterans Health Administration (VHA) Central Office (CO) in Fort Harrison, Montana, which denied the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred at the Bozeman Deaconess Hospital between April 25, 2013 and April 29, 2013.

In April 2015, the Veteran was afforded a videoconference hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102 (b) (2012).


FINDINGS OF FACT

1.  Between April 25, 2013 and April 29, 2013, the Veteran received medical services for a nonservice-connected disability at the Bozeman Deaconess Hospital, a non-VA medical facility for which he incurred medical expenses. 

2.  The Veteran is not shown to have received VA medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of emergency treatment at the Bozeman Deaconess Hospital in April 2013.


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Bozeman Deaconess Hospital between April 25, 2013 and April 29, 2013, have not been met.  38 U.S.C. §§ 1725, 1728, 5107(b) (2014); 38 C.F.R. §§ 17.120 , 17.1002 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at the Bozeman Deaconess Hospital between April 25, 2013 and April 29, 2013.  During his hearing, held in April 2015, he testified to the following: he sought treatment for an emergent medical issue involving a cyst in his genitourinary system.  He went to the nearest emergency room and he was operated upon within 30 minutes.  He underwent at least three surgeries in all for his condition.  He had not received VA treatment prior to the time of his hospitalization.  He had never been informed that he should seek VA treatment every 24 months to remain eligible for VA treatment.  He did not have private health insurance at the time of his treatment.  Prior to his treatment, he had received a letter from VA notifying him that he should go to the nearest hospital right away for any emergency treatment.  

In written testimony, he has also argued that he was never informed that he was required to seek treatment at a VA facility every two years.  See Veteran's appeal (VA Form 9), dated in August 2014.  He states that as his military service included service during Desert Storm, and duties with a missile unit, he had no way of knowing whether or not his cyst was related to his service.  Id.  

Service connection is currently in effect for thoracic outlet syndrome, right shoulder.

A VA report, dated April 29, 2013, shows that VA was notified that the Veteran had been admitted to the Bozeman Deaconess Hospital for a scrotal abscess on April 25, 2013.  With regard to his eligibility, it was noted that he had no VA visits within 24 months, and that he was not eligible for VA pay.

The Veteran does not argue, and the record does not show, that prior authorization was received from VA to seek medical care at the Bozeman Deaconess Hospital between April 25, 2013 and April 29, 2013, nor was an application for authorization made to VA within 72 hours of this treatment. 

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility between April 25, 2013 and April 29, 2013. 

Where pre-authorization has not been approved for medical services, under 38 C.F.R. § 17.120, VA may pay or reimburse the veteran for medical services for a nonservice-connected disability associated with and aggravating a service connected disability.  In this case, the medical services rendered to the Veteran were not for the purpose of treating a nonservice-connected disability which was aggravating a service-connected disability.  Accordingly, the criteria for payment or reimbursement by VA for unauthorized medical expenses under 38 U.S.C. § 1728, and 38 § C.F.R. § 17.120, are not met. 

Alternatively, reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C. § 1728.  However, the care and services rendered are not shown to have been for an adjudicated service-connected disability, or for a nonservice-connected disability associated with, and held to be aggravating, an adjudicated service-connected disability.  The Veteran does not have a total disability, permanent in nature, resulting from a service-connected disability.  He is not shown to have been participating in a rehabilitation program and to have been medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47 (i).  Therefore, the requirements of 38 U.S.C. § 1728 are not shown to have been met.  See also 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Finally, the Board notes that the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C. § 1728.  See 38 U.S.C. § 1725 (2014); Pub. L. No. 106-117, 113 Stat. 1556  (1999).  On July 12, 2000, VA published an interim final rule establishing regulations implementing 38 U.S.C. § 1725.  66 Fed. Reg. 36,467, 36,472. 

Those interim regulations are now final, and are codified at 38 C.F.R. § 17.1000-1008 (2017). 

The ability of the Board to grant the claim on this basis is, unfortunately, highly limited. 

To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 
 
(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002.

In August 2013, VA denied the Veteran's claim.  That same month, the Veteran filed a timely disagreement.  In July 2014, a statement of the case was issued.  In August 2014, a timely appeal was received.  

A memorandum, dated in September 2014, following further review, shows that the RO affirmed its original denial of claim.  The RO concluded that the Veteran was not shown to have received VA medical care at a VA facility within the required 24 months, and that he therefore did not qualify for the Millennium Health Care and Benefits Act.  See also RO's internal documentation of past clinic visits, and associated electronic mail, dated in June 2014 (showing that the Veteran did not receive VA medical treatment prior to April 2013).  

The Board finds that the claim must be denied.  At the time the emergency treatment is issue was furnished, the Veteran is not shown to have received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Accordingly, the Board finds that payment or reimbursement by VA for medical services at the Bozeman Deaconess Hospital between April 25, 2013 and April 29, 2013, under 38 U.S.C. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120 and 17.1002, is not warranted.  38 U.S.C. § 5107 (b).

To the extent that the Veteran has asserted that he was instructed to seek care at the nearest emergency room in a VA letter sent to him, even if this letter (which is not in evidence) were considered to have been in error, such acts do not provide a basis for reimbursement.  See e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice would not create any legal right to benefits where such benefits are otherwise precluded).  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Court of Appeals for Veterans Claims has held that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); see also Davenport v. Principi, 16 Vet. App. 522 (2002); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The claim for payment or reimbursement lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C. § 5100  et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the RO has indicated that it informed the Veteran of the VCAA on three occasions between August 2013 and July 2014.  However, and in any event, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123 -17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.



ORDER

The appeal is denied.


 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


